Case 19-63884-jwc   Doc 9   Filed 09/06/19 Entered 09/06/19 11:56:17       Desc Main
                             Document     Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 IN RE:                              )      CHAPTER 11
                                     )
 LITTLE MINDS 1ST ACADEMY,           )      CASE NO. 19-63884-JWC
 LLC,                                )
                                     )      JUDGE JEFFERY W. CAVENDER
      Debtor.                        )
 ---------------------------         )
                                     )   -------------------------------
 FORD MOTOR CREDIT COMPANY,          )
 LLC, A DELAWARE LIMITED             )      CONTESTED MATTER
 LIABILITY COMPANY,                  )
                                     )
          Movant,                    )
                                     )
 vs.                                 )
                                     )
 LITTLE MINDS 1ST ACADEMY,           )
 LLC,                                )
                                     )
          Respondents.               )
                                     )
                                     )

                             NOTICE OF HEARING
PLEASE TAKE NOTICE that Ford Motor Credit Company, LLC, A Delaware Limited
Liability Company has filed a Motion to Terminate Stay and to Authorize Movant
to Take Possession of Collateral and related papers with the Court seeking an
order lifting the stay as to a certain 2017 Ford T350, VIN 1FBZX2ZM1HKA56070.
PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion to
Terminate Stay, in Courtroom 1203, Richard B. Russell Federal Building & U.S.
Courthouse, 75 Ted Turner Drive, SW, Atlanta, GA 30303-3361, at 10:00 A.M. on
10/17/2019.
Your rights may be affected by the Court’s ruling on these pleadings. You should
read these pleadings carefully and discuss them with your attorney, if you have
one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult one.) If you do not want the Court to grant the relief sought in these
pleadings, or if you want the Court to consider your views, then you and/or your
attorney must attend the hearing. You may also file a written response to the
pleading with the Clerk at the address stated below, but you are not required to
do so. If you file a response, you must attach a certificate stating when, how
and on whom (including addresses) you served the response. Mail or deliver your
response so that it is received by the Clerk at least two business days before
the hearing.    The address for the Clerk’s Office is: Clerk, United States
Bankruptcy Court, Richard B. Russell Federal Building & U.S. Courthouse, 75 Ted
Turner Drive, SW, Atlanta, GA 30303-3361.
If a hearing on the motion for relief from the automatic stay cannot be held
within thirty (30) days, Movant waives the requirement for holding a preliminary
hearing within thirty days of filing the motion and agrees to a hearing on the
earliest possible date. Movant consents to the automatic stay remaining in effect
until the Court orders otherwise.

                                           /s/ Ronald A. Levine
                                           Ronald A. Levine, Ga. Bar No. 448736
                                           LEVINE & BLOCK, LLC.
                                           P.O. Box 422148
                                           Atlanta, Georgia 30342
                                           (404) 231-4567
                                           Attorney for Movant
Case 19-63884-jwc   Doc 9   Filed 09/06/19 Entered 09/06/19 11:56:17   Desc Main
                             Document     Page 2 of 4


                IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION
IN RE:                              )     CHAPTER 11
                                    )
LITTLE MINDS 1ST ACADEMY,           )     CASE NO. 19-63884-JWC
LLC                                 )
                                    )     JUDGE JEFFERY W. CAVENDER
      Debtor.                       )
---------------------------         )   -------------------------------
                                    )
FORD MOTOR CREDIT COMPANY,          )     CONTESTED MATTER
LLC, A DELAWARE LIMITED             )
LIABILITY COMPANY,                  )
                                    )
        Movant,                     )
                                    )
vs.                                 )
                                    )
LITTLE MINDS 1ST ACADEMY,           )
LLC ,                               )
                                    )
        Respondents.                )
                                    )
                                    )
      MOTION TO TERMINATE STAY AND TO AUTHORIZE MOVANT TO
                  TAKE POSSESSION OF COLLATERAL
     COMES NOW FORD MOTOR CREDIT COMPANY, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, (hereinafter referred to as "FMCC") and
respectfully represents the following:
                                1.
     The within and foregoing Petition under Chapter 11 of the
Bankruptcy Code was filed on 09/02/2019.
                                2.
     Respondents executed a contract, which was assigned to FMCC
for value, with FMCC retaining a security interest in the vehicle
(2017 Ford T350, VIN 1FBZX2ZM1HKA56070) described therein, all of
which is more fully described in the Proof of Claim on file with
the court. There is no other collateral securing the debt.
                                3.
     Movant is presently unable to take possession of and enforce
its contractual rights unless the Court terminates, annuls,
modifies, or otherwise conditions the automatic stay under 11
U.S.C. Sec. 362 .
                                4.
     Movant does not have and has not been offered adequate
protection by the Respondents. Although the retail installment
contract provides that the Debtor is to pay FMCC directly, the
Debtor has not paid FMCC in accordance with contract. The account
Case 19-63884-jwc   Doc 9   Filed 09/06/19 Entered 09/06/19 11:56:17   Desc Main
                             Document     Page 3 of 4


is due for the 08/26/2019 payments and each payment thereafter.
The monthly payments are $557.37 each and the account is
presently $557.37 delinquent. At a minimum, FMCC request adequate
protection for the depreciating collateral. Furthermore, FMCC
request verifiable proof of full coverage insurance. The failure
to maintain payments and insurance leaves FMCC without adequate
protection.
                                5.
     Further, the aforedescribed vehicle is depreciating in value
daily and the Debtor has no equity in the vehicle. The debt
owing on the account is $22,954.80, while the approximate value
is $21,000.00 wholesale value.
                                6.
     Movant makes this request pursuant to 11 U.S.C. §362 and
seeks a hearing pursuant to §362(e) and waives right to hearing
within thirty (30) days as provided by 11 U.S.C. Section 362(e).
     WHEREFORE, Movant prays:
     (a) That the Court grant Movant an immediate hearing;
     (b) That the Movant be granted a final hearing within
          thirty (30) days from the date of said hearing,
          pursuant to 11 U.S.C. Sec. 362(e), and that upon final
          hearing, the Stay be terminated;
     (c) That after notice and hearing, the Movant be entitled
          to unrestrained possession, custody and control of the
          aforedescribed collateral and be permitted to proceed
          as by law allowed;
     (d) That the Court grant immediate relief and waive the
          requirement of Bankruptcy Rule 4001(a)(3); and
     (e) That the Court grant such other relief as is just and
          proper.

                                           Respectfully submitted,
                                           LEVINE & BLOCK, LLC

                                    BY:    /s/ Ronald A. Levine
                                           Ronald A. Levine, Esq.
                                           [GA Bar No. 448736]
                                           ATTORNEYS FOR MOVANT
P.O. Box 422148
Atlanta, GA 30342
(404) 231-4567
Case 19-63884-jwc   Doc 9    Filed 09/06/19 Entered 09/06/19 11:56:17   Desc Main
                              Document     Page 4 of 4
                                            BANKRUPTCY NO.19-63884-JWC
                                            CHAPTER 11
                                            JUDGE JEFFERY W. CAVENDER
                            CERTIFICATE OF SERVICE
   I, Ronald A. Levine, Esq. of Levine & Block, LLC, P.O. Box No.
422148, Atlanta, Georgia 30342 certify:
   That I am, and at all times hereinafter mentioned, was more
than 18 years of age:
   That on the 6th day of September 2019, I served a copy of the
within and foregoing NOTICE OF ASSIGNMENT OF HEARING together
with the MOTION FOR RELIEF FROM STAY filed in this bankruptcy
matter on:
                     LITTLE MINDS 1ST ACADEMY, LLC
the respondent(s) in this bankruptcy matter by via electronic
service as listed on the court’s ECF noticing system or by First
Class Mail addressed to the said respondent(s) at:



Little Minds 1st Academy, LLC
1730 Tuscan Heights Blvd
Kennesaw, Georgia 30152

and upon Debtor/Defendant’s attorney:
Paul Reece Marr, Esquire
Paul Reece Marr, P.C.
300 Galleria Parkway, N.W.
Suite 960
Atlanta, GA 30339

and upon Trustee-in-Bankruptcy:
U.S. Trustee, Esq.
362 Richard Russell Building
75 Spring Street, SW
Atlanta, GA 30303

Thomas Wayne Dworschak
Office of the U. S. Trustee
Room 362
75 Ted Turner Drive, SW
Atlanta, GA 30303


And Upon those parties as set forth in Official Form 204 ( 20
Largest unsecured creditors) attached hereto and made a part
hereof
And upon those parties having filed a Notice of Appearance

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
Executed on September 6, 2019               By:   /s/ Ronald A. Levine
             (Date)                               Ronald A. Levine, Esq.
                                                  (Ga. Bar No. 448736)
